Citation Nr: 1815000	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  11-32 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable rating for pseudofolliculitis barbae (PFB).

2.  Entitlement to a rating higher than 10 percent for residuals of a fracture of the 4th toe of the left foot with Morton's neuroma.

3.  Entitlement to service connection for arthritis of the lumbar spine, including as secondary to chondromalacia of the right knee with strain, status-post arthroscopy.

4.  Entitlement to service connection for patellofemoral spurring and arthritis of the left knee, including as secondary to the chondromalacia of the right knee with strain, status-post arthroscopy, and/or the service-connected residuals of the fracture of the 4th toe of the left foot with Morton's neuroma.

5.  Entitlement to nonservice-connected pension.



WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The rating decision on appeal granted service connection for PFB and assigned an initial 0 percent (i.e., noncompensable) evaluation.  The rating decision also confirmed and continued a 10 percent evaluation for residuals of a fracture of the 4th toe of the left foot with Morton's neuroma and reopened a claim for service connection for chondromalacia of the right knee, but then denied this claim on its underlying merits.  As well, the decision denied service connection for arthritis of the lumbar spine as secondary to the chondromalacia of the right knee and denied service connection for patellofemoral spurring and arthritis of the left knee, including as secondary to the chondromalacia of the right knee.  Finally, the rating decision denied entitlement to nonservice-connected pension.

The Veteran testified before the undersigned Veterans Law Judge in February 2013.  A transcript of the hearing is of record.  


In a December 2014 decision since issued, the Board denied an initial compensable evaluation for the PFB.  The Board also reopened and denied the claim for service connection for a right knee disorder, including the chondromalacia.  As well, the Board noted that a final rating decision had denied service connection for a low back disorder.  That notwithstanding, the Board reopened the claim for service connection for arthritis of the lumbar spine, including as secondary to chondromalacia of the right ankle, and remanded this claim for further development.  The Board additionally remanded the claims for service connection for patellofemoral spurring and arthritis of the left knee, including as secondary to the chondromalacia of the right knee and/or service-connected residuals of the fracture of the 4th toe of the left foot with Morton's neuroma; entitlement to a rating higher than 10 percent for the service-connected residuals of the fracture the 4th toe of the left foot with Morton's neuroma; and the claim for nonservice-connected pension benefits.  

The Veteran appealed the Board's December 2014 decision to the U. S. Court of Appeals for Veterans Claims (Veterans Court/CAVC).  In a March 2016 memorandum decision, the Court vacated and remanded the portion of the Board's decision that had denied entitlement to a compensable rating for the PFB.  In so doing, the Court cited Johnson v. McDonald, 27 Vet. App. 497 (2016), which had held that the use of a topical steroid constituted "systemic therapy" within the meaning of 38 C.F.R. § 4.118, Diagnostic Code 7806.  The Court also vacated and remanded the part of the Board's decision that had denied entitlement to service connection for chondromalacia of the right knee.  

Meanwhile the decision in Johnson, supra, was stayed pending an appeal by VA to the higher U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court).  See Johnson v. McDonald, 2016 U.S. App. Vet. Claims LEXIS 1528 (Vet.  App. Oct. 6, 2016) (Order granting stay in part).

In an April 2017 remand, the Board noted that the claim of entitlement to an initial compensable rating for the PFB would be directly affected by the resolution of VA's appeal in Johnson, supra.  Consequently, the Board stayed action on the PFB matter in accordance with the Court's own stay of the precedential effect of the Johnson decision.  The Board also remanded the claim for service connection for a right knee disability, including chondromalacia, for still additional development.  

In Johnson v. Shulkin, 2017 U.S. App. LEXIS 12601 (Fed. Cir., July 14, 2017), the Federal Circuit Court reversed the lower Court's (CAVC's) decision.  And as the appeal in Johnson has been decided, the stay is no longer in effect, so the Board will now once more address the Veteran's PFB claim.

A July 2017 rating decision granted service connection for chondromalacia of the right knee with strain and status post arthroscopy, with an evaluation of 10 percent effective June 9, 2010.  A temporary total (i.e., temporary 100 percent) evaluation was assigned as of July 26, 2010, and the 10 percent evaluation again effective since September 1, 2010.

More development is required of these claims, so the Board is REMANDING them to the Agency of Original Jurisdiction (AOJ).


REMAND

In light of the July 2017 rating decision that granted service connection for chondromalacia of the right knee with strain, status-post arthroscopy, the Board finds that additional development is required for the claims for service connection for arthritis of the lumbar spine and patellofemoral spurring and arthritis of the left knee.  More specifically, the Veteran should be provided a VA examination to determine whether the service-connected chondromalacia of his right knee with strain, status-post arthroscopy, either caused or is aggravating the arthritis of his lumbar spine or patellofemoral spurring and arthritis of his left knee.  38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439 (1995).


Turning next to the service-connected residuals of the fracture of the 4th toe of the left foot with Morton's neuroma, the Board sees that an April 2016 Disability Benefits Questionnaire (DBQ) fails to provide passive range of motion findings or weight-bearing and nonweight-bearing range of motion findings.  The DBQ therefore fails to satisfy 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

As concerning the Veteran's PFB, a review of the record reveals that the most recent VA examination for this disability was in July 2011, so nearly 7 years ago.  VA outpatient treatment reports dated in April 2017, so since, reflect that he has continued using medication for treatment of this disability, suggesting his symptoms have persisted.  He therefore needs to be re-examined to reassess the severity of this disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

The claim for nonservice-connected pension is "inextricably intertwined" with these other claims being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two claims are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  So the Board also is remanding this pension claim.

Moreover, since all of the claims on appeal are being remanded for development in one form or another, the Veteran's electronic claims files (eFolders) should be updated to include any outstanding VA or other relevant treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, these claims are REMANDED for the following action:

1.  Obtain and associate with the Veteran's eFolders copies of any outstanding VA or other relevant treatment records.  


2.  After receiving all additional records, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any arthritis of the lumbar spine and patellofemoral spurring and arthritis of the left knee that may be present.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner for review.

Following a review of the relevant medical evidence, the medical history, and the results of the clinical evaluation and any tests that are deemed necessary, the examiner should address whether it is at least as likely as not (50 percent or more likelihood) that any current arthritis of the lumbar spine or patellofemoral spurring and arthritis of the left knee is caused by, the result of, or aggravated by the Veteran's service-connected chondromalacia, right knee with strain and status-post arthroscopy.

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

3.  Schedule the Veteran for an appropriate examination to determine the current severity of his residuals of a fracture of the 4th toe of the left foot with Morton's neuroma.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner for review.  All indicated testing should be conducted.  The examiner is requested to delineate all symptomatology associated with, and the current severity of the disability.  The appropriate DBQ should be filled out for this purpose, if possible.  The examiner should also comment on the functional impairment or limitations imposed by the service-connected disability.

The examiner must test the range of motion of the 4th toe in active motion and passive motion, as well as in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected PFB.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the PFB.  The appropriate DBQ should be filled out for this purpose, if possible.

5.  Then readjudicate these claims in light of this and all other additional evidence.  If any benefit sought on appeal remains denied, send the Veteran and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of all remaining claims.


The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the higher Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board is appealable to the higher Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

